Case 9:17-cv-81261-WPD Document 117-3 Entered on FLSD Docket 04/30/2019 Page 1 of 3




                        EXHIBIT C
  Case 9:17-cv-81261-WPD Document 117-3 Entered on FLSD Docket 04/30/2019 Page 2 of 3


Scott, Mark

From:                             Matthew Grimshaw <MGrimshaw@marshackhays.com>
Sent:                             Wednesday, April 24, 2019 2:58 PM
To:                               Scott, Mark
Cc:                               MacLeod, William
Subject:                          RE: USS v Checkpoint Case


Mark –

I apologize for the delay as it took me some time to connect with my client.

The Trustee will agree to allow All-Tag to view materials (including expert witness reports and deposition transcripts)
from the USS/Checkpoint litigation that was commenced in 2011.

Regards,
Matt Grimshaw

From: Scott, Mark <MaScott@KelleyDrye.com>
Sent: Tuesday, April 23, 2019 5:56 PM
To: Matthew Grimshaw <MGrimshaw@marshackhays.com>; Matthew Grimshaw <MGrimshaw@marshackhays.com>
Cc: MacLeod, William <WMacLeod@KelleyDrye.com>
Subject: RE: USS v Checkpoint Case



Hi Matt,

I was just touching base to see if you had a chance to speak with your client allowing All-Tag consent to view
the materials from the USS case?

Thanks very much,
Mark

MARK SCOTT
Associate
Kelley Drye & Warren LLP
(312) 857-7096
mascott@kelleydrye.com


From: Scott, Mark
Sent: Thursday, April 18, 2019 4:11 PM
To: 'Matthew W. Grimshaw (MGrimshaw@marshackhays.com)' <MGrimshaw@marshackhays.com>;
'MGrimshaw@marshackhays.com' <MGrimshaw@marshackhays.com>
Cc: MacLeod, William <WMacLeod@KelleyDrye.com>
Subject: RE: USS v Checkpoint Case

Hi Matt,
  Case 9:17-cv-81261-WPD Document 117-3 Entered on FLSD Docket 04/30/2019 Page 3 of 3
Following up on my voicemail earlier today, I was wondering if you had a chance to speak with your client
about consenting to the expert reports and deposition transcripts?

Thanks very much,
Mark



MARK SCOTT
Associate
Kelley Drye & Warren LLP
(312) 857-7096
mascott@kelleydrye.com


From: Scott, Mark
Sent: Wednesday, April 17, 2019 11:37 AM
To: 'Matthew W. Grimshaw (MGrimshaw@marshackhays.com)' <MGrimshaw@marshackhays.com>
Cc: MacLeod, William <WMacLeod@KelleyDrye.com>
Subject: USS v Checkpoint Case

Matthew,

Thank you for speaking with me this morning. As I mentioned, we represent All-Tag Corp., another competitor
in the EAS market that is now suing Checkpoint for its anticompetitive practices. We have requested expert
reports and deposition transcripts (with any exhibits, if they exist) from Checkpoint from the prior litigation with
USS, but Checkpoint has steadfastly refused to produce them. Checkpoint claims (among other things) that
because these materials refer to documents or other materials that USS may have designated "highly
confidential", Checkpoint is unable to produce them without the consent of USS. Thus, we are requesting
USS's consent to allow All-Tag access to those materials. All-Tag would keep these materials "highly
confidential" and not distribute these materials beyond the attorneys and experts that may be working on this
case.

Would you be kind enough to respond to this email with your consent. Thanks in advance.


Mark
MARK SCOTT
Associate
Kelley Drye & Warren LLP
333 West Wacker Drive, 26th Floor
Chicago, IL 60606
(312) 857-7096

WWW.KELLEYDRYE.COM

mascott@kelleydrye.com




This message is subject to Kelley Drye & Warren LLP's email communication policy.
KDW-Disclaimer
